Banke, Presiding Judge.
This action to recover for alleged conversion of personal property is clearly barred by the 4-year limitation period set forth in OCGA § 9-3-32. The running of the statute was not tolled by the filing of a previous suit in federal court to recover for the same alleged injury. See Blaustein v. Harrison, 160 Ga. App. 256 (286 SE2d 758) (1981); Henson v. Columbus Bank & Trust Co., 144 Ga. App. 80 (4) (240 SE2d 284) (1977). It follows that the trial court did not err in granting summary judgment to the appellees.

Judgment affirmed.


Pope and Benham, JJ., concur.